department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b scholarship c school d school e committee f organization w dollars amount x number y number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable aliso awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate b to help fund tuition and related qualified expenses ie books required student fees etc for students attending accredited institutions of higher learning in an amount up to w dollars letter catalog number 58263t the student must graduate from c with a gpa of x or above they must also be a graduate from d the award amount is determined by the number of years in d in which the scholar earns a gpa of y or above and passes all courses at d flyers will be given to each grader of c as part of the pre-high school preparation selection process at c each grader will receive a packet of information about preparing for high school and the flyer will be part of the packet all 8th graders at c who meet the criteria can potentially receive b all applications will be reviewed and approved by the e the criteria for membership in the e is that all members be involved in the f and are independent of c and d no relatives of the selection committee or officers directors or substantial contributors will be eligible for b additionally b will not be provided to disqualified persons foundation managers family members or relatives of these categories of individuals you will maintain case histories showing recipients of b including their names and addresses purpose and amount of b manner of selection and relations if any to officers trustees or donors b will be paid directly to the college or university under an arrangement whereby scholarship dollars will not be issued in any year in which the student is not actively enrolled in school if the student is not actively enrolled in the college or university there will be an arrangement whereby the funds will be returned the student will remain an active recipient until the award is fully utilized or up to six academic years after high school basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58263t e e e e e this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
